            Case 2:20-cv-00983-TSZ Document 27 Filed 10/29/20 Page 1 of 4



 1

 2

 3
                           UNITED STATES DISTRICT COURT
 4
                          WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 5

 6        HUNTERS CAPITAL LLC, et al.,
                                                          C20-983 TSZ
 7                             Plaintiffs,

 8               v.
                                                          MINUTE ORDER SETTING
 9        CITY OF SEATTLE,                                TRIAL AND RELATED
                                                          DATES
10                             Defendant.

11
      JURY TRIAL DATE                                               June 6, 2022
12
      Length of Trial                                               2–3 weeks
13
      Deadline for joining additional parties                       February 12, 2021
14
      Any motions for leave to amend pleadings filed by             February 12, 2021
15    Discovery on class certification issues completed by          May 17, 2021
16    Any motions related to class certification must be filed by   August 27, 2021

17    Disclosure of expert testimony under FRCP 26(a)(2)            January 3, 2022

18    Expert witness rebuttal deadline                              February 15, 2022

      All motions related to discovery must be filed by             February 17, 2022
19

20
      All remaining discovery completed by                          March 15, 2022
21

22

23
     MINUTE ORDER SETTING
     TRIAL AND RELATED DATES - 1
                 Case 2:20-cv-00983-TSZ Document 27 Filed 10/29/20 Page 2 of 4



 1
          All dispositive motions must be filed by                        March 17, 2022
 2               and noted on the motion calendar no later
                 than the fourth Friday thereafter (see LCR 7(d))
 3
          All motions related to expert witnesses (e.g., Daubert
 4        motion) must be filed by                                        March 24, 2022
                and noted on the motion calendar no later
 5              than the third Friday thereafter (see LCR 7(d))

          All motions in limine must be filed by                          April 14, 2022
 6
                and noted for the third Friday thereafter; responses
                shall be due on the noting date; no reply shall be
 7
                filed unless requested by the Court
 8        Mediation Deadline                                              April 15, 2022
 9        Agreed Pretrial Order due 1                                     May 20, 2022

10        Trial briefs, proposed voir dire questions, and                 May 20, 2022
          proposed jury instructions due
11
          Pretrial conference to be held at 10:30 a.m. on                 May 27, 2022
12
              These dates are set at the direction of the Court after reviewing the joint status
13
     report and discovery plan submitted by the parties. All other dates are specified in the
14
     Local Civil Rules. These are firm dates that can be changed only by order of the Court,
15
     not by agreement of counsel or the parties. The Court will alter these dates only upon
16
     good cause shown: failure to complete discovery within the time allowed is not
17
     recognized as good cause.
18

19

20

21
     1
         The Agreed Pretrial Order shall be filed in CM/ECF and shall also be attached as a Word
22 compatible file to an e-mail sent to the following address: ZillyOrders@wawd.uscourts.gov.

23
     MINUTE ORDER SETTING
     TRIAL AND RELATED DATES - 2
              Case 2:20-cv-00983-TSZ Document 27 Filed 10/29/20 Page 3 of 4



 1         As required by LCR 37(a), all discovery matters are to be resolved by agreement if

 2 possible. Counsel are further directed to cooperate in preparing the final pretrial order in

 3 the format required by LCR 16.1, except as ordered below.

 4         Notwithstanding Local Civil Rule 16.1, the exhibit list shall be prepared in table

 5 format with the following columns: “Exhibit Number,” “Description,” “Admissibility

 6 Stipulated,” “Authenticity Stipulated/Admissibility Disputed,” “Authenticity Disputed,”

 7 and “Admitted.” The latter column is for the Clerk’s convenience and shall remain

 8 blank, but the parties shall indicate the status of an exhibit’s authenticity and

 9 admissibility by placing an “X” in the appropriate column. Duplicate documents shall

10 not be listed twice: once a party has identified an exhibit in the pretrial order, any party

11 may use it.

12         The original and one copy of the trial exhibits are to be delivered to the courtroom

13 at a time coordinated with Gail Glass, who can be reached at 206-370-8522, no later than

14 the Friday before trial. Each set of exhibits shall be submitted in a three-ring binder with

15 appropriately numbered tabs. Each exhibit shall be clearly marked. Plaintiff’s exhibits

16 shall be numbered consecutively beginning with 1; defendant’s exhibits shall be

17 numbered consecutively beginning with the next multiple of 100 after plaintiff’s last

18 exhibit; any other party’s exhibits shall be numbered consecutively beginning with the

19 next multiple of 100 after defendant’s last exhibit. For example, if plaintiff’s last exhibit

20 is numbered 159, then defendant’s exhibits shall begin with the number 200; if

21 defendant’s last exhibit number is 321, then any other party’s exhibits shall begin with

22 the number 400.

23
     MINUTE ORDER SETTING
     TRIAL AND RELATED DATES - 3
               Case 2:20-cv-00983-TSZ Document 27 Filed 10/29/20 Page 4 of 4



 1         Counsel must be prepared to begin trial on the date scheduled, but it should be

 2 understood that the trial may have to await the completion of other cases.

 3         Should this case settle, counsel shall notify Gail Glass at 206-370-8522 as soon as

 4 possible.

 5
           The Clerk is directed to send a copy of this Minute Order to all counsel of record.
 6
           Dated this 29th day of October, 2020.
 7
                                                     William M. McCool
 8                                                   Clerk

 9                                                   s/Gail Glass
                                                     Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23
     MINUTE ORDER SETTING
     TRIAL AND RELATED DATES - 4
